 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                          SOUTHERN DISTRICT OF CALIFORNIA
10
11   BRYANT ROBINSON,                                    Case No.: 18-CV-2004 JLS (MDD)
12                                      Plaintiff,
                                                         ORDER DISMISSING ACTION
13   v.
14   JIMMY PALMER, and REGGIE COX,
15                                   Defendants.
16
17         On August 28, 2018, Plaintiff Bryant Robinson filed his Complaint, ECF No. 1, and
18   a Motion to Proceed In Forma Pauperis (“IFP”). ECF No. 2. On August 31, 2018, the
19   Court issued an Order to Show Cause (“OSC”) why the case should not be dismissed for
20   lack of subject matter jurisdiction. ECF No. 4. Plaintiff filed a Reply to the OSC on
21   September 20, 2018. ECF No. 6. On December 3, 2018, the Court denied Plaintiff’s
22   Motion to Proceed IFP and ordered Plaintiff to file within thirty days either (1) a new
23   motion to proceed IFP addressing the deficiencies identified, or (2) pay the $400 filing fee.
24   ECF No. 8. The Court also noted that Plaintiff’s Reply to the OSC did not adequately
25   address the Court’s doubts as to whether it had subject matter jurisdiction over Plaintiff’s
26   claims. Id. Plaintiff has not filed a new motion to proceed IFP, paid the filing fee, or
27   amended his complaint to address the jurisdictional deficiencies.
28   ///

                                                     1
                                                                               18-CV-2004 JLS (MDD)
 1         Accordingly, pursuant to Federal Rule of Civil Procedure 41(b), the Court
 2   DISMISSES this action without prejudice for failure to prosecute and failure to comply
 3   with the Court’s December 3, 2018 Order. The Court further CERTIFIES that an IFP
 4   appeal would not be taken in good faith pursuant to 28 U.S.C. § 1915(a)(3) and DIRECTS
 5   the Clerk of Court to close the file.
 6         IT IS SO ORDERED.
 7   Dated: October 1, 2019
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                               2
                                                                         18-CV-2004 JLS (MDD)
